DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Status of the Claims
Claims 1, 2, 8, 11-16, and 19-28 are pending.
Claims 11-16 and 19-23 are withdrawn from consideration as directed to a non-elected invention.
Claims 1, 2, 8, and 24-28 are presented for examination and stand rejected as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, and 25-28 stand rejected under 35 U.S.C. 103 as being unpatentable over Morse (WO2012/112410), in view of Bannister (U.S. PGPub. 2003/0206939).
Applicants claims are directed to sprayable “topical” compositions which combine micronized placental tissue of a particle size greater than 25 microns, specifically amnion, chorion, intermediate tissue layers, or combinations thereof, with an “anti-aggregant” and a suitable excipient.  Applicants newly added limitation concerning the inclusion of an “anti-aggregant” defines additional composition elements by the functionality they provide, specifically “to prevent aggregation of the micronized material.”  (See Specification, [0105].  Nothing more in the disclosure as originally filed defines what applicants consider an “anti-aggregant,” but for the fact that “arginine or a salt thereof” is specifically named as suitable for addressing this limitation.  Id.  Art describing the inclusion of arginine, or the inclusion of a component to prevent aggregation of particulate material, will be considered sufficient to address this newly added limitation.  Claim 2 specifies that the sprayable composition is to be any of a liquid, gel, or paste.  Claim 8 defines the particle size of the micronized placental tissue.  Claim 24 places the composition into any of three particular containers.  Claim 25 specifies that the excipient is either saline or PBS.  Claim 26 specifies that the composition is one which consists of micronized placental tissue and “a suitable excipient”; the Examiner notes that per paragraph [0026] of the specification as originally filed, “the singular forms ‘a’, ‘an’, and ‘the’ include plural references unless the context clearly dictates otherwise.  Thus, for example, reference to ‘a bioactive agent’ includes mixtures of two or more such agents.”  The metes and bounds of the composition encompassed by Claim 26 therefore is construed as permitting multiple suitable excipients.
Morse describes compositions which combine micronized amnion, chorion, intermediate tissue layers, or any combination thereof along with a pharmaceutically acceptable carrier.  (Pg.3, Claim 1).  Morse indicates that each of the saline and phosphate buffered saline of the instant claims represent such suitable excipients.  (Claims 20-22).  Morse indicates that these tissue component compositions are useful in wound healing and other medical applications.  (Pg. 1).  Morse indicates that the micronized particles suitably fall within the range of 28-150 microns, overlapping and rendering obvious the particle size limitations of the instant claims.  (Pg.11-12).  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Morse indicates that literally any excipient the biological system or entity can tolerate, such as pharmaceutically acceptable excipients including a variety of saline and buffer solutions may be used in formulating these compositions, (Pg.15-16), and describe advantages associated with formulating the composition as a liquid or gel (Pg.23), which may be topically applied to surfaces such as by spraying. (Pg.16-17, 33).    
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of liquid compositions which combine micronized placental tissue such as amnion overlapping the claimed particle size with a saline or PBS excipient provided in a sprayable form, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of liquid compositions suitable for topical application which combine micronized placental tissue such as amnion with a with a saline or PBS excipient provided in a sprayable form from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”  The selection of these elements represents nothing more than a selection of components taught by the prior art as usefully combined for the purpose of providing a topical composition for the treatment of, among others, skin conditions such as wounds according to the teachings of a single prior art reference.
Despite this breadth of teaching, Morse does not specifically recite the inclusion of an anti-aggregant according to the claims.
This is cured by the teachings of Bannister, which also relates to formulations designed to deliver bioactive constituents to biological surfaces.  [0001].  Bannister indicates that incorporation of dispersing agents into compositions for the delivery of bioactive components to biological surfaces increases the rate at which actives are dissolved or dispersed into solution or suspension, increasing the bioactivity of such components.  [0168].  The instantly claimed arginine is listed among the alternative dispersing agents useful in such a manner.  [0173].
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have combined arginine as a dispersing agent into the topical amnion compositions described by Morse.  One having ordinary skill in the art would have expected such a combination to increase the dispersion of active agents such as amnion particles of Morse co-formulated in such a manner, with the expectation that an improvement in bioactivity would result.  

Claims  1, 2, 8, and 24-28 stand rejected under 35 U.S.C. 103 as being unpatentable over Morse and Bannister as applied to Claims 1, 2, 8, and 25-28 above, and further in view of Cottler (U.S. PGPub 2011/0059182).
Morse and Bannister, discussed in greater detail above, describes liquid compositions for topical application to the skin which combine micronized placental tissue, such as amnion, of particle sizes overlapping those of the instant claims with an anti-aggregant such as arginine and a saline or PBS excipient provided in a sprayable form.
Morse does not, however, suggest maintaining the sprayable solution in any particular type of sprayer.
Cottler indicates that spray pumps are known to be useful apparatus for depositing sprayed cellular-based solutions onto target substrates.  [Abs., 0011; 0029; 0041].
It would have been prima facie obvious for the skilled artisan at the time of the instant application to have employed the spray pump apparatus of Cottler to spray the cellular solution of Morse and Bannister.  One having ordinary skill in the art would have been motivated to do so because it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Where, as here, the art teaches a sprayable liquid cellular solution according to the teachings of Morse, as well as a pump sprayer capable of delivering sprayed cellular solutions, the burden now shifts to the Applicants to demonstrate a nonobvious difference.

Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive.
Applicants argue that Bannister, relied upon by the Examiner solely to establish that the arginine applicants employ as an anti-aggregant was known at the time to serve as a pharmaceutical excipient includable per the teachings of Morse would be expected to confer a benefit to the Morse compositions, teaches that “casein phosphoprotein acts to sequester the bioactive constituents” that dispersants serve to counteract that, and only that, sequestration, and that there would be no basis for including such a dispersant in the compositions of Morse.  This is unpersuasive as applicants have adopted an improperly narrow perspective on what the teachings of Bannister actually convey concerning the role and properties of dispersing agents.  Specifically, as set forth above and previously, Bannister states “[i]n general, the dispersing agent increases the rate that the phosphoprotein dissolves or disperses into solution or suspension, and in this way enhances the bioactivity.”  As Morse indeed advocates dispersing their active agent in the compositions described, combined with the teaching of Bannister concerning the inclusion of a dispersing agent serving to improve dispersion and bioavailability of the agents with which they are combined, their use in the compositions of Morse is prima facie obvious as implying that a benefit, namely an increase in bioavailability, would be achieved by their combination.  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”).
For at least these reasons applicants arguments are unpersuasive.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M BASQUILL/Primary Examiner, Art Unit 1613